Relator, Sharon E. Deal, pro se, has filed this original action in mandamus requesting this court to issue a writ of mandamus ordering respondent, Industrial Commission of Ohio ("commission"), to vacate its order denying the motion of her former client for relief pursuant to R.C. 4123.522. Respondent-commission filed an answer and a motion to dismiss and subsequently a motion for judgment on the pleadings under Civ.R. 12(C) or, in the alternative, for summary judgment under Civ.R. 56.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Loc.R. 12(M) of the Tenth District Court of Appeals, who issued a decision including findings of fact and conclusions of law.  The magistrate concluded that the complaint in mandamus does not state a claim on which mandamus relief may be granted to relator and that the action was properly dismissed.  In the alternative, the magistrate granted summary judgment and denied the requested writ.
No objections have been filed to the decision of the magistrate.  The matter is now before us upon a stipulated record.
Finding no defect or error on the face of the magistrate's decision, we adopt the decision of the magistrate as our own, including the findings of fact and conclusions of law contained in it.  In accordance with the decision of the magistrate, the requested writ of mandamus is denied, and we affirm the dismissal of this action in mandamus.
Requested writ of mandamus denied; Motion to dismiss granted.
PETREE and BROWN, JJ., concur.